       Case 1:20-cr-00199-KMW Document 210 Filed 08/10/21 Page 1 of 1
        Case 1:20-cr-00199-KMW Document 209 Filed 08/09/21 Page 1 of 1




Donald D. duBoulay                                           305 Broadway, Suite 602
 Attorney at Law                                             New York, NY 10007

Telephone: (2 12) 966-3970
Fax:       (212) 941-7108
E-m ail : dondubesq@aol.com

                                                             August 9, 2021

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                               MEMO ENDORSED
Re: United States v. Victoria Palma- Brea
       20 Cr. 199 (KMW)

Dear Judge Wood :


Government and Pretrial officer to respectfully request a modification of Ms. Palma-Brea's bail
condition to allow her to travel to Davenport, Florida by automobile, on August 18, 2021 and
                                                                                                  J~+J
        I represent Ms . Palma-Brea in the above referenced matter. I write with the consent of the

                                                                                                               w
return to the SDNY on August 23, 2021. If the travel is permitted, Ms. Palma-Brea would stay           \L"'""""
with her family at 528 Knightsbridge Cir.

Ms. Palma-Brea makes this request in order to pick up her nephew and accompany him back to
New York.

        As stated above, I have consulted with the government and pre-trial officer and neither
object to this application.

                                                     Respectfully submitted,
                                                           /s/

                                                     Donald duBoulay

cc: Kedar Bhatia, Esq , AUSA
    Branden Harper, Esq , AUSA
    Evelyn Alayero, PTO




                                                             SO ORDERED:            N.Y. , N.Y.   8(,t:l /a-(
                                                            I~           Y>\,. ~
                                                                   KIMBA M. WOOD
                                                                         U.S.D.J.
